UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.
                                                 No. 03-4137
SHANNON DERRELL WILLIAMS, a/k/a
Doe,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
         for the Eastern District of Virginia, at Richmond.
                 James R. Spencer, District Judge.
                            (CR-02-85)

                      Argued: December 4, 2003

                      Decided: January 16, 2004

  Before WILKINS, Chief Judge, TRAXLER, Circuit Judge, and
       Richard D. BENNETT, United States District Judge
       for the District of Maryland, sitting by designation.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

ARGUED: Christopher Ford Cowan, COWAN & OWEN, P.C.,
Richmond, Virginia, for Appellant. David T. Maguire, Assistant
United States Attorney, Alexandria, Virginia, for Appellee. ON
BRIEF: Paul J. McNulty, United States Attorney, Michael J. Elston,
Assistant United States Attorney, Alexandria, Virginia, for Appellee.
2                     UNITED STATES v. WILLIAMS
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Shannon Derrell Williams ("Shannon") appeals from his convic-
tions on various drug-related charges, including a conviction for a tri-
ple murder committed in connection with his drug activities. Finding
no reversible error, we affirm.

                                   I.

   The record reveals the following facts. Shannon and four other
individuals were named in a multi-count indictment arising out of
their involvement in a loose-knit association of drug dealers that con-
trolled an open-air drug market at the corner of Milton Street and
Maryland Avenue in Richmond, Virginia. The dealers involved in the
drug operation, sometimes referred to as the "M&M Boys" or "High-
land Park Boys," had been selling drugs in the area from 1995 to
2001.

   Although the evidence demonstrated that the drug dealers, includ-
ing Shannon, usually sold crack cocaine individually, they jointly
controlled the area to the exclusion of other drug dealers, chased and
assaulted those who attempted to encroach upon their turf or to steal
drugs from them, benefitted from paid "lookouts" who would yell "5-
O" to alert them to approaching police officers, and sought refuge
within the four primary drug houses on Milton Street — the Williams
house, the Hall house, the Coffey house, and, most frequently, the
Chavis house. In addition, there was testimony that Shannon occa-
sionally supplied the other dealers with crack for sale and that Shan-
non regularly paid at least one person to transact drug sales on his
behalf when Shannon was approached by buyers that he did not
know.

  On November 6, 1998, at approximately 2 a.m., Corey Roberts,
James Sargent, and Leslie Holloman drove to the Milton Street and
                      UNITED STATES v. WILLIAMS                       3
Maryland Avenue area to purchase crack cocaine. Roberts was driv-
ing, Sargent was in the front passenger seat, and Holloman was in the
rear seat. Derek Toms, one of the Milton and Maryland drug dealers,
was walking down the street at the time. Shannon was standing on the
porch of the Chavis house with several other dealers. When the car
stopped, Holloman got out of the back seat, approached Toms, and
asked Toms if he had any crack for sale. Toms, who had crack that
he had obtained from Shannon, was about to make the sale when
Shannon walked up behind Toms, pointed a 9mm firearm with a
directional beam over Toms’s shoulder at Holloman and demanded
that Holloman give him his money. Shannon had obtained the gun
earlier from Jemar Jordan, another Milton and Maryland drug dealer,
while the men were hanging out at the Chavis house. Apparently
believing that Shannon was playing around, Holloman brushed the
gun away from his face, at which point Shannon re-aimed the gun at
Holloman and shot him through the right eye. Roberts, who was still
in the driver’s seat, attempted to flee, but Shannon shot him in the
back of the head, causing Roberts to slump forward and collide with
another vehicle. Shannon then walked to the side of the vehicle and
shot Sargent. After shooting Roberts and Sargent, Shannon returned
to Holloman’s body and took money from the victim’s pants pocket.
He then fled the scene. Holloman, Roberts, and Sargent all died from
their gunshot wounds.

   Immediately after the murders, Shannon’s family concocted a false
alibi for him, telling Richmond police that Shannon had been babysit-
ting for his sister at the time of the murders. Shannon’s sister person-
ally confirmed the alibi to local law enforcement at the time. Two
years later, Shannon’s sister again provided this alibi to federal law
enforcement officers, who had by that time joined in the investigation.
But when presented with a federal grand jury subpoena, Shannon’s
sister recanted the false alibi and admitted that she had lied at her
family’s request.

   On October 26, 2001, at approximately 2:20 a.m., Richmond police
officers Jean-Guy LeGouffe and Thomas McGovern were patrolling
in a marked police unit when they observed a 1983 Oldsmobile vehi-
cle approaching them on Milton Street. The vehicle had an inoperable
running light in the front. The officers pulled in behind the vehicle
and activated their emergency lights. After turning onto another street
4                     UNITED STATES v. WILLIAMS
and driving the length of three or four houses, the driver of the Olds-
mobile finally pulled to the side of the road. Although repeatedly
instructed to remain in the vehicle, the driver exited the vehicle,
stopped, and momentarily looked at Officer LeGouffe while playing
with a black plastic bag in his hand. When Officer LeGouffe, who had
also exited his patrol car, began to approach the driver, the driver ran
from the scene. Both Officer LeGouffe and Officer McGovern gave
chase. Officer McGovern nearly caught the fleeing suspect, but fell
just as he reached forward to grab him. Almost simultaneously, Offi-
cer McGovern saw the driver throw the black plastic bag and,
although the officers were ultimately unable to apprehend the driver,
Officer McGovern was able to immediately retrieve the black plastic
bag from where it had been thrown.

   The black plastic bag was subsequently confirmed to contain
200.987 grams of cocaine base and a handheld digital scale. A search
of the vehicle revealed a number of documents bearing Shannon’s
name, and Officer McGovern identified Shannon as being the driver
of the vehicle from a mug shot obtained from police records. It was
determined that the Oldsmobile was registered in the name of Doro-
thy Williams, a family friend of Shannon. Ms. Williams later testified
that she had registered the vehicle in her name at Shannon’s request
and that the vehicle was driven primarily by Shannon. A set of keys
found in the ignition contained a key to the front door of the house
where Shannon lived at the time. Ms. Williams also testified that
Shannon’s mother called her at some point and told her that the car
had been stolen. Ms. Williams reported the vehicle stolen to the
police as a result, but Shannon later told her "that he had got stopped
about two [in the morning] and he ran because he was dirty." J.A.
300. Ms. Williams testified that she no longer believed the vehicle
was stolen after that, but she never contacted the police to retract her
theft report.

   In February 2002, after Officers LeGouffe and McGovern had
recovered the 200.987 grams of crack cocaine, ATF Special Agent
Brian Swann obtained a federal warrant for Shannon’s arrest for pos-
session with intent to distribute crack cocaine. Shannon was arrested
on February 21, 2002, at which time officers found 3.27 grams of
crack cocaine in his pants pocket. When questioned, Shannon admit-
ted that, "You caught me red-handed with coke." J.A. 316.
                      UNITED STATES v. WILLIAMS                       5
   Following a bench trial, Shannon was convicted of one count of
conspiracy to distribute more than 50 grams of cocaine base at the
Milton and Maryland open air drug market (Count I), see 21 U.S.C.A.
§ 846 (West 1999); one count of possession with intent to distribute
50 grams or more of cocaine base, arising from the crack cocaine
recovered during the October 2001 traffic stop (Count II), see 21
U.S.C.A. § 841(a)(1) (West 1999); one count of possession with
intent to distribute cocaine base, arising out of the crack cocaine
recovered from Shannon’s pocket during the February 2002 arrest
(Count III), see 21 U.S.C.A. § 841(a)(1); three counts of murder while
engaged in a drug conspiracy involving more than 50 grams of
cocaine base (Counts VII through IX), see 21 U.S.C.A.
§ 848(e)(1)(A)(West 1999); and one count of use of a firearm during
and in relation to a drug conspiracy, resulting in death (Count X), see
18 U.S.C.A. § 924(c) and (j) (West 2000). Shannon was sentenced to
life imprisonment on Counts I, II, VII, VIII, and IX, to run concur-
rently with each other, to 240 months imprisonment on Count III to
run concurrently with the former, and to life imprisonment on Count
X to run consecutively. Shannon appeals his conviction and sentence
on numerous grounds. For the reasons below, we find no reversible
error and affirm.

                                  II.

                                  A.

   Shannon first argues that the district court erred in denying his
motion to suppress the evidence obtained as a result of the October
2001 traffic stop and, in particular, the 200.987 grams of cocaine base
that was recovered from the black plastic bag. We review the district
court’s factual findings for clear error and its legal conclusions de
novo. See United States v. Hamlin, 319 F.3d 666, 671 (4th Cir. 2003).
We construe the evidence in the light most favorable to the govern-
ment. See id.

   The crux of Shannon’s claim is that the evidence from the traffic
stop was improperly admitted by the district court because the traffic
stop was not based on probable cause or a reasonable and articulable
suspicion of criminal activity. Because a traffic stop of a vehicle con-
stitutes a seizure within the meaning of the Fourth Amendment, such
6                     UNITED STATES v. WILLIAMS
stops must be reasonable under the circumstances. See Whren v.
United States, 517 U.S. 806, 810 (1996). "As a general matter, the
decision to stop an automobile is reasonable where the police have
probable cause to believe that a traffic violation has occurred," id., or
"a reasonable suspicion supported by articulable facts that criminal
activity may be afoot." United States v. Sokolow, 490 U.S. 1, 7 (1989)
(internal quotation marks omitted). In evaluating the existence of rea-
sonable suspicion, we consider "the totality of the circumstances"
known to the officer at the time of the stop. Sokolow, 490 U.S. at 8
(internal quotation marks omitted). The subjective intentions or moti-
vations of the officer for stopping the vehicle do not affect the validity
of the stop. See Whren, 517 U.S. at 813; United States v. Hassan El,
5 F.3d 726, 730 (4th Cir. 1993). As long as the officer has a reason-
able suspicion that even a minor traffic offense has occurred or is
occurring, the stop of the vehicle is constitutionally permissible. See
Hassan El, 5 F.3d at 730.

   In this case, the patrolling officers observed an inoperable running
light on the front of the Oldsmobile vehicle. Officer LeGouffe
believed that the light also functioned as the turn signal and hazard
light. After the stop and some additional inquiry, however, it was
determined that the inoperable light was a combination light designed
to operate as a parking lamp, turn signal, and hazard light. The light
had a single bulb, but the bulb had two filaments. One filament oper-
ated the parking lamp function and another filament operated the turn
signal and hazard light function. Accordingly, it turned out that Offi-
cer LeGouffe was factually mistaken in his belief that, because the
parking lamp was inoperable, the vehicle’s turn signal and hazard
lights were also inoperable.

   The district court ruled that, although the inoperable running light
alone did not violate Virginia law, Officers LeGouffe and McGovern
had a reasonable suspicion that Virginia law was being violated. We
agree. Having observed the inoperable parking light, the officers
had a reasonable, articulable suspicion that the vehicle was being
operated in violation of Virginia’s law requiring that the vehicle pos-
sess operational turn signals in the front and rear. See Va. Code Ann.
§ 46.2-1038 (Michie 2002);1 Va. Code Ann. § 46.2-1003 (Michie
    1
   At oral argument, Shannon contended for the first time that Virginia
law did not require the Oldsmobile to have operable electrical turn sig-
                       UNITED STATES v. WILLIAMS                         7
      2
2002). The fact that the officers were factually mistaken did not ren-
der the stop illegal. See United States v. Chantahsouxat, 342 F.3d
1271, 1276 (11th Cir. 2003) ("[A]n officer’s reasonable mistake of
fact may provide the objective grounds for reasonable suspicion or
probable cause required to justify a traffic stop, but an officer’s mis-
take of law may not."). Accordingly, we affirm the district court’s
denial of Shannon’s motion to suppress the evidence obtained in the
wake of the traffic stop.

                                    B.

   Prior to trial, Shannon moved to suppress Officer LeGouffe’s in-
court identification of Shannon as the driver of the 1983 Oldsmobile
stopped in October 2001. Shannon argued that LeGouffe should not
be allowed to identify him at trial because LeGouffe’s pre-trial identi-
fication of Shannon was so impermissibly suggestive as to give rise
to a substantial likelihood of misidentification at trial.

   When considering whether in-court identification testimony is
admissible, the court employs a two-step analysis. The court exam-
ines whether the pretrial procedure was impermissibly suggestive and,

nals. To the extent we would consider this eleventh-hour argument, we
reject it. Although Virginia statutes submitted to us after oral argument
appear at first blush to allow drivers to employ either hand signals or
electrical turn signals, as argued by counsel, the statutes go on to quite
clearly provide that "[i]t shall be unlawful for any person to drive on any
highway a motor vehicle registered in the Commonwealth and manufac-
tured or assembled after January 1, 1955, unless such vehicle is
equipped with [electrical] turn signals on both front and rear," Va. Code
Ann. § 46.2-1038(B), and that "[n]o front turn signal . . . shall be
required on vehicles manufactured before January 1, 1943," Va. Code
Ann. § 46.2-1039. The Oldsmobile stopped by Officers LeGouffe and
McGovern was a 1983 model.
   2
     See Va. Code Ann. § 46.2-1003 (Michie 2002) ("It shall be unlawful
for any person to use or have as equipment on a motor vehicle operated
on a highway any device or equipment mentioned in § 46.2-1002 which
is defective or in an unsafe condition."); Va. Code Ann. § 46.2-1002
(Michie 2002) (setting forth such equipment as including "any lighting
device, warning device, [or] signal device").
8                     UNITED STATES v. WILLIAMS
if so, whether the identification was reliable in any event. See United
States v. Wilkerson, 84 F.3d 692, 695 (4th Cir. 1996). In determining
the reliability of the identification evidence, the court considers a
number of factors, specifically

    (1) the witness’ opportunity to view the perpetrator at the
    time of the crime; (2) the witness’ degree of attention at the
    time of the offense; (3) the accuracy of the witness’ prior
    description of the perpetrator; (4) the witness’ level of cer-
    tainty when identifying the defendant as the perpetrator at
    the time of the confrontation; and (5) the length of time
    between the crime and the confrontation. These factors are
    weighed against the corrupting effect of the suggestive iden-
    tification itself.

Id. (internal citation and quotation marks omitted); see also Manson
v. Brathwaite, 432 U.S. 98, 114 (1977) (rejecting per se exclusionary
rule for suggestive out-of-court identification processes and conclud-
ing "that reliability is the linchpin in determining the admissibility of
identification testimony").

   Officer LeGouffe testified that immediately after pulling behind the
Oldsmobile, he stood face-to-face with the driver of the vehicle on a
well-lit street a half-car length away for several moments before the
driver began to run. In addition, Officer LeGouffe was no "casual or
passing observer, as is so often the case with eyewitness identifica-
tion." Manson, 432 U.S. at 114. He "was a trained police officer on
duty," who "could be expected to pay scrupulous attention to detail."
Id. at 115. Shortly after the stop, Officer LeGouffe was presented with
a one-inch by one-inch, black-and-white mug shot of Shannon and
documents recovered from the vehicle bearing Shannon’s name. At
that time, LeGouffe identified Shannon as the driver from the small
photograph, but he admitted that the mug shot was too small to iden-
tify Shannon on that basis alone. At the pretrial proceeding in October
2002, however, LeGouffe testified that Shannon "appear[ed] to look
just like" the driver he encountered that night, although he "ha[d]
more facial hair than [he] remember[ed]." J.A. 88. And, at trial,
LeGouffe again testified that Shannon appeared to be the driver that
he observed that night.
                      UNITED STATES v. WILLIAMS                       9
   Much is made of the fact that Officer LeGouffe also completed an
incident report after the encounter describing the driver of the vehicle
as 5’9" to 5’10", 145 to 150 pounds, and dark-skinned, whereas police
records indicated that Shannon was 5’11" or 6’, 195 pounds, and
light-skinned. However, we view these discrepancies between Officer
LeGouffe’s initial description of the driver and the defendant’s actual
appearance as described by other police records to be minor ones
under the circumstances, particularly when weighed alongside the
other factors for consideration. Officer LeGouffe testified that he
looked at the driver’s face and hands in the moments before he ran
and, to the extent one would place emphasis upon the variations, they
were matters appropriately considered by the district court as fact-
finder in weighing the identification testimony, not in determining its
admissibility. Accordingly, we find no abuse of discretion in the dis-
trict court’s decision to allow Officer LeGouffe, a trained police offi-
cer who had clear occasion to observe the driver that night, to offer
the in-court identification of Shannon as the driver of the vehicle.

                                  C.

   Shannon next challenges the district court’s refusal to grant his
motion to quash Counts II and III and to dismiss the indictment as a
whole. The district court has discretion to dismiss an indictment on
the basis of a defect in instituting the prosecution or a defect in the
indictment or information when the defendant shows that he has been
prejudiced by the irregularity. See Fed. R. Crim. P. 12(b)(3); United
States v. Brewer, 1 F.3d 1430, 1433 (4th Cir. 1993).

   After Officers LeGouffe and McGovern recovered the 200.987
grams of crack cocaine thrown by Shannon when he fled the traffic
stop in October 2001, ATF Special Agent Swann executed an affida-
vit and criminal complaint seeking Shannon’s arrest for possession
with intent to distribute crack cocaine. A warrant for his arrest was
then issued. Shannon was arrested pursuant to the warrant on Febru-
ary 21, 2002, at which time officers found 3.27 grams of crack
cocaine in his pants pocket. These two drug possessions led to Shan-
non’s indictment for Counts II and III, respectively.

  The criminal complaint executed by Agent Swann was dated Feb-
ruary 20, 2002. However, Agent Swann’s accompanying affidavit
10                    UNITED STATES v. WILLIAMS
possessed no specific date, bearing instead an unexecuted date line of
"___ day of April 2000." J.A. 155. On appeal, Shannon asserts that
the missing date on the affidavit renders the affidavit defective and
the criminal complaint a legal nullity because it was impossible, in
April 2000, for Agent Swann to attest to Shannon’s possession of
crack cocaine in October 2001. Accordingly, Shannon contends that
Counts II and III of the indictment are defective and should have been
dismissed. In addition, Shannon contends that, because the incarcera-
tion resulting from the unlawful arrest allowed law enforcement offi-
cers to persuade his family members and others to implicate him in
the drug conspiracy, homicide, and firearm counts (Counts I, VII-X),
they too are tainted by the date error, and the entire indictment should
have been dismissed.

   Shannon offers no direct challenge to the grand jury indictment
returned against him and suggests no error occurred during those pro-
ceedings. Rather, he challenges his arrest pursuant to the warrant
which preceded his indictment. Like the district court, we are wholly
unpersuaded by this argument, which counsel freely acknowledges
has no precedential support.

   The Criminal Complaint executed by Agent Swann, and sworn and
subscribed to in the presence of the United States Magistrate Judge,
is dated February 20, 2002, and refers to the October 26, 2001 traffic
stop. The Affidavit bearing the unexecuted date of "___ day of April,
2000" is entitled "Attachment ‘A’" and is a continuation of the narra-
tive portion of the Complaint. J.A. 155-56. We are satisfied that the
incorrect and unexecuted date preceding the Magistrate Judge’s signa-
ture on this attachment to the Criminal Complaint was completely
innocent and more than likely resulted from the use of an old form
someone else had started filling out for another case. This error was
simply overlooked by the Magistrate Judge, who had already exe-
cuted the properly dated first page. Furthermore, to the extent Shan-
non could make a case that this minor error in the attachment to the
criminal complaint somehow rendered his subsequent indictment
defective (which he has not), Shannon has failed to demonstrate how
he was prejudiced by the mistake. Accordingly, the district court did
not err in denying the motion.
                      UNITED STATES v. WILLIAMS                      11
                                  D.

   Shannon next asserts that the district court abused its discretion in
denying his request for the appointment of new counsel. We review
a district court’s denial of a motion for substitution of counsel for an
abuse of discretion. See United States v. Mullen, 32 F.3d 891, 895
(4th Cir. 1994).

   Shannon first asked the district court to appoint new counsel to rep-
resent him because his attorneys were not telling him what was
"going on with [his] case" and because his lead counsel had not
"show[n] much interest in [the] case." J.A. 72-73. On August 6, 2002,
the district court denied the motion, noting that counsel was experi-
enced and competent and that Shannon’s complaint was not sufficient
to warrant new appointed counsel. Undeterred, Shannon claimed, by
letter dated August 19, 2002, that his attorneys were ineffective
because they had failed to notice that the indictment was not signed
by the grand jury foreperson. The district court denied this second
request for new counsel as well, noting that the indictment had, in
fact, been signed and finding that Shannon had failed to provide a
legally cognizable reason to remove counsel.

   A defendant does not have an absolute right to substitution of
counsel. See id. In determining whether the district court abused its
discretion in denying a defendant’s motion to substitute counsel, we
consider (1) the "timeliness of the motion," (2) the "adequacy of the
court’s inquiry into the defendant’s complaint," and (3) "whether the
attorney/client conflict was so great that it had resulted in total lack
of communication preventing an adequate defense." Id.

   We find no abuse of discretion in the district court’s denial of
Shannon’s requests for new counsel. After Shannon filed his first
motion, the district court conducted a hearing and gave Shannon the
opportunity to fully explain in person his reasons for dissatisfaction
with his counsel. After Shannon filed his second motion, the district
court issued an order explaining that the indictment was indeed signed
and directing the clerk to personally provide Shannon with a copy of
the original, signed indictment. Thus, the district court conducted an
adequate inquiry into Shannon’s complaints and responded appropri-
ately. Having carefully reviewed the record we are satisfied that,
12                    UNITED STATES v. WILLIAMS
although Shannon was generally dissatisfied as to the level of com-
munication he was receiving from his counsel, he failed to demon-
strate a conflict so great as to create a total lack of communication
between himself and counsel.

                                   E.

   Shannon next asserts that the district court erred in admitting into
evidence the 200.987 grams of cocaine base because the chain of cus-
tody was fatally defective. We review the trial court’s determination
that an adequate chain of custody has been established for an abuse
of discretion. See United States v. Howard-Arias, 679 F.2d 363, 366
(4th Cir. 1982).

   Proving the chain of custody of evidence as a threshold require-
ment to its admissibility establishes that the evidence sought to be
introduced is what it purports to be. See id.; Fed. R. Evid. 901 ("The
requirement of authentication or identification as a condition prece-
dent to admissibility is satisfied by evidence sufficient to support a
finding that the matter in question is what its proponent claims.").
However, a missing link in the chain of custody "does not prevent the
admission of real evidence, so long as there is sufficient proof that the
evidence is what it purports to be and has not been altered in any
material aspect." Howard-Arias, 679 F.2d at 366. The ultimate ques-
tion is "whether the authentication testimony was sufficiently com-
plete so as to convince the court that it is improbable that the original
item had been exchanged with another or otherwise tampered with."
Id.

   After the October 2001 traffic stop and ensuing chase, Officer
LeGouffe testified that he placed the suspected drugs in the Property
Section at the police department. He later submitted the drugs to the
State Lab for analysis and, after the lab completed the analysis,
returned the drugs to the Property Room. Shannon’s argument focuses
on Officer LeGouffe’s testimony that, based on a conversation he had
with Officer Michael Spinos, he believed Officer Spinos might also
have taken the drugs recovered to the lab at some later point for an
additional test. However, Officer Spinos, who testified later, did not
testify that he transported the 200.987 grams of crack cocaine to the
lab. Rather, he testified that he twice transported the 3.27 grams of
                     UNITED STATES v. WILLIAMS                      13
crack cocaine (recovered when Shannon was arrested in February
2002) to the state lab, which was confirmed by the forensic scientist’s
testimony that the 3.27 grams had indeed been submitted for analysis
on two occasions.

   Having carefully reviewed the record, we do not view Officer
LeGouffe’s testimony as establishing a "gap" in the chain of custody
for the 200.987 grams of crack cocaine. Even if it did, however, we
would affirm its admission. There is no evidence or indication that the
200.987 grams of crack cocaine recovered by Officer LeGouffe and
Officer McGovern was tampered with at any time, and Officer
LeGouffe testified that the evidence appeared to be the same as when
it was recovered by them. Accordingly, we hold that the district court
did not err in concluding that the government had sufficiently satis-
fied the requirements for establishing chain of custody and in admit-
ting the crack cocaine into evidence.

                                  F.

   Next, Shannon challenges the sufficiency of the evidence to sup-
port his convictions for Counts I, II, and VII-X. In determining the
sufficiency of the evidence supporting a conviction, this court must
determine whether "there is substantial evidence, taking the view
most favorable to the Government, to support it." Glasser v. United
States, 315 U.S. 60, 80 (1942); see also United States v. Perry, 335
F.3d 316, 320 (4th Cir. 2003). "[S]ubstantial evidence is evidence that
a reasonable finder of fact could accept as adequate and sufficient to
support a conclusion of a defendant’s guilt beyond a reasonable
doubt." United States v. Burgos, 94 F.3d 849, 862 (4th Cir. 1996) (en
banc).

   With regard to Count I, we conclude that the evidence, set forth
above and viewed in the light most favorable to the Government, was
more than sufficient to support the finding that Shannon was a mem-
ber of a drug conspiracy operation that distributed far in excess of 50
grams of crack cocaine. Like the other dealers operating at Milton and
Maryland, Shannon moved freely among the drug houses, sold drugs
directly to customers, and benefitted from the joint efforts to protect
the drug market, sometimes by violence, from law enforcement, rival
dealers, and thieves. In addition, there was testimony that Shannon in
14                      UNITED STATES v. WILLIAMS
particular would, at times, supply drugs to the other dealers and per-
sonally used at least one intermediary to sell drugs to customers that
he did not know.

   With regard to Count II, there was more than sufficient evidence
upon which to find that Shannon was the person who drove the Olds-
mobile and then threw away the 200.987 grams of crack cocaine
while being pursued by Officers LeGouffe and McGovern in October
2001. The Oldsmobile, registered in a family friend’s name at Shan-
non’s request, was usually driven by Shannon and, on the night in
question, contained numerous documents bearing his name and a set
of keys that included Shannon’s house key. In addition, several wit-
nesses testified that Shannon told them he had been stopped or chased
by the police and had to "throw" his crack.

   With regard to the murder charges contained within Counts VII
through IX, and related firearm offense charged in Count X, we also
find sufficient evidence to sustain the convictions. Indeed, Shannon
does not contest on appeal the sufficiency of the evidence that he
murdered the three men. Rather, he argues that the evidence was
insufficient to establish that the murders were committed while
engaged in a violation of 21 U.S.C.A. § 841(b)(1)(A), as required by
21 U.S.C.A. § 848, and not the result of a routine armed robbery.

     Section 848(e)provides as follows:

       (1) In addition to the other penalties set forth in this sec-
       tion —

          (A) any person engaging in or working in furtherance of
       a continuing criminal enterprise, or any person engaging in
       an offense punishable under section 841(b)(1)(A) . . . who
       intentionally kills . . . an individual . . . shall be sentenced
       to any term of imprisonment, which shall not be less than
       20 years, and which may be up to life imprisonment, or may
       be sentenced to death. . . ."

21 U.S.C.A. § 848(e)(1)(A) (emphasis added). A conspiracy to dis-
tribute and possess with intent to distribute more than 50 grams of
                      UNITED STATES v. WILLIAMS                        15
crack cocaine is "an offense punishable under section 841(b)(1)(A)."
Id.; see 21 U.S.C.A. § 846.3 Accordingly, we reject Shannon’s con-
tention that murder committed while a defendant is engaged in a con-
spiracy involving the distribution of in excess of 50 grams of crack
cocaine is not punishable under Section 848(e)(1)(A).

    We likewise reject Shannon’s contention that the evidence was
insufficient to support the finding that the murders were related to a
drug trafficking offense as opposed to a random act of violence occur-
ring during an unrelated armed robbery. At the time of the murders,
the victims were seeking drugs. Indeed, Toms was in the process of
selling one victim crack cocaine that he had obtained from Shannon
while the other two victims waited in the vehicle. After the murders,
Shannon gave a number of different motives for killing the three men.
He told his girlfriend that he killed the men because he believed they
were undercover police officers. He told one of his co-conspirators
that he was "too drunk" at the time. He told another man that the vic-
tims "came around here trying to score or whatever, but they had a
little money and they was trying to play him." J.A. 626. And his
brother Andre, who also questioned Shannon about it, testified Shan-
non "didn’t have no exact reason of why he did it." J.A. 455.

   Based upon this evidence, a rational trier of fact reasonably could
have concluded that the murders were intertwined with the crack
cocaine trafficking taking place at Milton and Maryland during the
relevant time frame. For the same reasons, we also reject Shannon’s
argument that the related firearm conviction under 18 U.S.C.A.
§ 924(c) and (j) cannot stand because the murders occurred during the
course of a random armed robbery and not a drug trafficking offense.

                                   G.

   Shannon’s final claim is that the district court committed reversible
error in its calculation of the drug quantities for which he was held
accountable for purposes of sentencing. We review the district court’s
  3
    "Any person who attempts or conspires to commit any offense
defined in this subchapter shall be subject to the same penalties as those
prescribed for the offense, the commission of which was the object of the
attempt or conspiracy." 21 U.S.C.A. § 846 (West 1999).
16                   UNITED STATES v. WILLIAMS
drug quantity determination for clear error. See United States v.
Fletcher, 74 F.3d 49, 55 (4th Cir. 1996).

   In this case, Shannon was convicted of participating in a crack dis-
tribution conspiracy that lasted at least six years. A number of wit-
nesses testified as to discrete amounts of crack cocaine that they
personally observed Shannon selling, or that they sold on his behalf,
as well as to the frequency of these regular transactions. Having care-
fully reviewed this testimony, we conclude that the trial court did not
err in its calculations of drug quantity and, in fact, appears to have
been conservative in its calculation.

                                 III.

  For the foregoing reasons, we affirm the convictions and sentences
on all counts.

                                                         AFFIRMED.